COOK, Judge
(concurring in the result):
I have reservations about a number of statements in the principal opinion. For example, I am not at all sure of the correctness of the speculation that if accused’s “apprehension was illegal, ... the items ... [he] threw out the window ... would be subject to exclusion” (12 M.J. 265, 268) as evidence derived from an illegal act. Where the Government procures items of evidence through exploitation by the police of an illegal arrest, the latter would taint the former and make it subject to the exclusionary rule. United States v. Robinson, 6 M.J. 109 (C.M.A.1979). It seems to me, *271however, that when an arrested person surreptitiously throws an article into a public street, that action is his own, not an endeavor by the police to use an illegal arrest to seize the items. Such a situation appears analogous to that in Wong Sun v. United States, 371 U.S. 471, 83 S.Ct. 407, 9 L.Ed.2d 441 (1963). There, the defendant confessed after an illegal arrest, but the confession was determined to be admissible. The Supreme Court held that it was not tainted by the illegal arrest “simply because it would not have come to light but for the illegal actions of the police.” Id. at 488, 83 S.Ct. at 417 (emphasis supplied). Also, the principal opinion turns aside accused’s challenge to the legality of his apprehension because he lacks standing to rely upon any provision of the Agreement to supplement the Agreement Between the Parties to the North Atlantic Treaty regarding the Status of Their Forces with respect to Foreign Forces stationed in the Federal Republic of Germany (Supplementary Agreement), 14 U.S.T. 531, T.I.A.S. No. 5351 (effective date — July 1, 1963), that deals with search and seizure. In my opinion in United States v. Bunkley, 12 M.J. 240 (C.M.A.1982), I discussed an asserted construction of a particular provision which, if credited, would support an individual right to invoke an exclusionary rule in respect to evidence obtained in violation thereof. I am not prepared to accept the majority’s summary pronouncement to the contrary. Further, it has been judicially remarked that the reasonable expectation of privacy of an occupant of a multiple dwelling begins “at the door to [his] room ... rather than at the door to the entire” building. United States v. Anderson, 533 F.2d 1210, 1214 (D.C. Cir. 1976). I am not, therefore, “inclined,” as are my Brothers, “to agree with the trial judge’s determination that Special Agent Ball was no longer in a public place when he entered the foyer of the apartment building.” 12 M.J. at 270.
I am satisfied that sufficient evidence supports the trial judge’s determination of the existence of exigent circumstances to justify Agent Ball’s actions, and, therefore, I join in sustaining the admissibility of the evidence and in affirming the decision of the Court of Military Review.